  PHILIPS ELECTRONICS 
NORTH AMERICA
 189 Philips Electronics
 North America Corporation
 and
 Lee Craft
.  Case 26
ŒCAŒ085613 August 
14, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, JOHNSON
, AND SCHIFFER
 On June 13, 2013, 
Administrative Law Judge Margaret 
G. Brakebusch issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief.  The 
Respondent filed an answering brief, and the General 
Counsel filed a reply brief.
 The National Labor Relations 
Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions 
only to the e
xtent consistent with this Decision and O
r-der.
 The General Counsel alleged that the Respondent vi
o-lated Section 8(a)(1) by 
(1) maintaining a rule that disc
i-pline is confidential and prohibiting employees from 

sharing or discussing their discipline with the
ir cowor
k-ers; and 
(2) discharging employee Lee Craft because of 
his protected activity
; specifically, sharing and discus
s-
ing his discipline with his coworkers.  The judge di
s-
missed both of the allegations.  As discussed below, we 
reverse and find that the 
Respondent did maintain an 
unlawful confidentiality rule.
2 1 The General Counsel has excepted to some of the judge™s credibi
l-ity finding
s.  The Board™s established policy is not to overrule an a
d-
ministrative law judge™s credibility resolutions unless the clear prepo
n-
derance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), e
nfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.
 2 There are no exceptions to the judge™s findings that Craft engaged 
in protected activities and that the General Counsel met his initial
 bu
r-den under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. 
Transportation Mgmt. Corp
., 462 U.S. 393 (1983), of showing that 
those activities were a motivating factor in Craft™s
 discharge.  The 
judge then found that the Respondent established its affirmative d
e-fense under 
Wright Line
 by showing that it would have discharged 
Craft even in the absence of his protected activities.  For the reasons 
stated by the judge, we agree with 
this finding, and we adopt her di
s-missal of the allegation that the Respondent violated Sec. 8(a)(1) by 

discharging Craft.  No party contends that 
Wright Line
 is not the appr
o-
priate analysis here.  After the judge concluded her 
Wright Line 
anal
y-sis, however, she went on to find that Craft™s discharge was also lawful 
under 
NLRB v. Burnup & Sims
, 379 U.S. 21 (1964).  Assuming argue
n-
do that 
Burnup & Sims
 is applicable here, we agree that a violation 
would not be established under that standard, eith
er.
 Because no exceptions were filed to the judge™s finding that the 
General Counsel met his initial burden under 
Wright Line
, Member 
Schiffer observes that there is no need to address the judge™s reliance 
on 
American Gardens Management
, 338 NLRB 644, 645 
(2002).  See 
Mesker Door
, 357 NLRB 
591, 592
 fn. 5 (2011).  
 I.  FACTS
 Craft worked for the Respondent for several years.  
During his tenure with the Respondent, he received n
u-merous oral and written warnings
Šas well as a dem
o-tion
Šfor performance deficiencie
s and acts of misco
n-duct, including repeatedly harassing and intimidating his 
coworker, Kim Coleman.  On January 16, 2012,
3 the 
Respondent decided to discharge Craft for his disruptive, 
intimidating, and offensive behavior toward Coleman 
and others.  After
 looking into the matter further, howe
v-er, the Respondent determined that, for administrative 
reasons, it had to give Craft a final written warning i
n-stead of discharging him.
 On January 20, the Respondent gave Craft a final wri
t-ten warning citing Craft fo
r inappropriate behavior, vi
o-lation of company policy/procedures, and unsatisfactory 
performance.  More specifically, the warning stated that 
Craft had engaged in 
ﬁhighly disruptive behavior
ﬂ during 
pre
shift m
eetings and 
ﬁharassing and intimidating co
n-duct
ﬂ towards colleagues and management.  The warning 
also stated that several employees reported feeling 
ﬁthreatened
ﬂ by Craft.  Finally, the warning referred to 
two recent performance deficiencies and stated that if 
Craft engaged in any further inappropriate
 behavior, the 
Respondent would terminate him immediately.  In add
i-tion to issuing Craft this warning, the Respondent tran
s-
ferred him to another department and instructed him to 
stay away from Coleman
™s work area.  
 Four days later, employees Coleman and 
Thelma Ha
l-bert notified the Respondent that Craft had violated the 
stay
-away instruction and had engaged in acts of disru
p-tion and harassment.  Specifically, Coleman told R
e-spondent
™s Regional Distribution Center Manager Sherry 
McMurrian that Craft drove h
is forklift into Coleman
™s 
work area and, while seated 10 feet away from Coleman, 
directed various comments toward her.  Coleman also 

reported that Craft showed his disciplinary warning to 
other employees and loudly stated that he had received 
the warning 
because of Coleman
™s harassment alleg
a-tions.  Other employees confirmed that Craft had shared 
his disciplinary warning with them.  
 To document her conversations with Coleman and ot
h-er employees, McMurrian prepared a file summary dated 
January 24.  In rele
vant part, the file summary states that 
Coleman and Halbert reported to McMurrian that Craft 
was showing his disciplinary form to employees, and that 

Craft told other employees that he had been disciplined 
based on Coleman
™s accusations that he had harasse
d her.  McMurrian wrote, 
ﬁThese employees are aware that 
disciplinary forms are confidential information and 
3 All dates refer to 2012.
 361 NLRB No. 16
                                                                                                                        190 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  should not be shared on the warehouse floor, at any time, 
much especially [sic] during working hours.
ﬂ  She added, 
ﬁKim [Coleman] stated that [Craf
t] was purposely sho
w-ing the write
-up which he knows is confidential info
r-mation. . . .
ﬂ On January 25, the Respondent discharged Craft and 
provided him with a discharge notice that states:
  Lee Craft is being terminated effective immediately 

due to disrup
ting
 the operation and sharing confidential 
documentation and information
 during working hours 
and continu[ing] to use intimidating language towards
 management.  Lee received a final written disciplinary 
notice warning against these exact behaviors on 
1/20
/12.  Lee requested a copy of the write up and
 was 
informed of the confidentiality of the discussion and 
form during the meeting.
  II. DISCUSSION
 The General Counsel alleged that the Respondent, 
since January 19, has unlawfully maintained a rule that 
discipline is confidential and 
that 
prohibit
ed employees 
from discussing their discipline with their coworkers.  
The General Counsel based his allegati
on on language in 
the above
-mentioned file summary and discharge notice, 
contending that those documents demonstrate that such a 
rule di
that
d in fact exist and was therefore being unla
w-fully maintained, even though the Respondent had never 
formally promulg
ated such a rule.
4   The judge found the General Counsel
™s argument in 
support of the allegation unpersuasive.  First, the judge 
determined that, even though the file summary referred 
to Craft
™s showing his disciplinary warning to some of 
his fellow employ
ees, McMurrian included this info
r-mation not because the Respondent prohibits discussion 
of discipline, but because 
Coleman
 was disturbed that 
Craft was broadcasting his warning to others and bla
m-ing her for it.  Next, the judge found equally unpersu
a-sive 
the references to confidentiality in the January 25 
discharge notice.  Here, the judge found that 
Craft
 raised 
the issue of confidentiality, and that the Respondent a
s-
sured him that it would maintain the warning
™s confide
n-tiality.  The judge also observed 
that the Respondent did 

not tell Craft that he could not discuss his discipline with 
others.  Thus, the judge essentially found that McMurrian 
added the reference to confidentiality in the January 25 

discharge notice merely to reflect that Craft had been 
assured of the confidentiality of the January 20 warning, 
4 The Respondent does not have a written policy stating that disc
i-pline is confidential or prohibiting employees from discussing or sha
r-ing their discipline with their c
oworkers.  McMurrian testified that such 
a rule does not exist.  
 and that the reference was therefore not evidence of a 
rule prohibiting employees from discussing their disc
i-pline.  In sum, the judge found that the wording in the 
file summary and discharge notice 
was insufficient to 
establish that the Respondent 
ﬁtold employees . . . that 
they were prohibited from sharing and/or discussing their 
discipline with coworkers as alleged in [the] complaint
  . . . .ﬂ We reverse the judge
™s dismissal of this allegation.  A
s 
the Board has previously stated, 
ﬁ[i]t is important that 
employees be permitted to communicate the circu
m-stances of their discipline to their co
-workers so that their 
colleagues are aware of the nature of discipline being 
imposed, how they might avoid su
ch discipline, and ma
t-ters which could be raised in their own defense.
ﬂ  Ver
i-zon Wireless
, 349 NLRB 640, 658 (2007).  An employer 

violates Section 8(a)(1) when it prohibits employees 
from speaking with coworkers about discipline and other 
terms and conditi
ons of employment absent a legitimate 

and substantial business justification for the prohibition.  
See, e.g., 
Lucky Cab Co.
, 360 NLRB 
271, 277
 (2014); 
SNE Enterprises
, 347 NLRB 472, 491
Œ492 (2006), enfd. 
257 Fed.Appx. 642 (4th Cir. 2007); 
Caesar
™s Palace
, 336 NLRB 271, 272 (2001).  
 The General Counsel argues that the judge
™s analysis 
of the
 file summary and discharge notice
 was mistaken
.  We agree and find that, notwithstanding the fact that the 

Respondent did not have a written rule about discussing 
disci
pline, language in the file summary and the di
s-
charge notice, reasonably construed, establish that the 
Respondent was unlawfully maintaining a rule prohibi
t-ing employees from discussing their discipline.  
 First, by her language in the file summary of Janu
ary 
24, McMurrian effectively admitted the existence of such 
a rule.  McMurrian wrote, 
ﬁThese employees are aware 
that disciplinary action forms are confidential and should 
not be shared on the warehouse floor at any time . . . .
ﬂ  Even if, as the judge fo
und, Coleman raised the issue of 
confidentiality with McMurrian, McMurrian refers here 
to a prohibition that
 both
 already
 existed
 and applied to 
ﬁformsﬂ 
in general
Šif only in the mind of management.  
See 
Jeannette Corp. v. NLRB
, 532 F.2d 916, 919 (3d Cir. 
1976) (enforcing the Board
™s finding that an 
ﬁunwritten 
policy apparently framed only in the minds of the co
m-pany officials
ﬂ was unlawful).  There would be nothing 
for employees to be 
ﬁaware
ﬂ of if the Respondent w
ere
 not maintaining such a rule
, nor would
 Respondent have 
referred to ﬁformsﬂ in general unless there w
ere
 a gene
r-alized rule relating to those forms
.  McMurrian also r
e-ferred to Coleman
™s report that Craft was purposely 
showing the write
-up to other employees even though he 
knew
 it was confident
ial.  This also suggests that the R
e-                                                            PHILIPS
 ELECTRONICS NORTH AM
ERICA
 191 spondent was maintaining a rule prohibiting such co
n-duct.
 In addition, the January 25 discharge notice referred to 
Craft
™s sharing the confidential warning as one of the 
reasons for his discharge.  This indicates that th
e Re-spondent believed that Craft had breached an 
existing
 rule against such behavior.
5  It is difficult to see how the 
Respondent can claim that such a rule did not exist and at 
the same time cite Craft for violating it.  In sum, we find 
that the Responden
t maintained an unwritten rule that 
discipline was confidential and 
that 
prohibit
ed employees 
from discussing discipline on the warehouse floor at any 
time, and that this rule violated Section 8(a)(1).
 ORDER
 The National Labor Relations Board orders that t
he 
Respondent, Philips Electronics North America Corpor
a-tion, Memphis, Tennessee, its officers, agents, succe
s-
sors, and assigns, shall
 1.  Cease and desist from
 (a)  Maintaining a rule that discipline is confidential 
and prohibiting its employees from disc
ussing or sharing 
their discipline with their coworkers.
 (b)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative actio
n necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days after service by the Region, post at 
its Memphis, Tennessee facility copies of the attached 
notice marked 
ﬁAppendix.
ﬂ6  Copies of the notice, on 
forms provided by the Regional Director for Region 26, 

after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 

including al
l places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the 
Respondent custo
m-5 Our colleague contends in his partial dissent that McMurrian mer
e-ly documented what Coleman told her
Ši.e., McMurrian™s ﬁobservation 
was based exclusively on a statement by employee Coleman
, who 
advised McMurrian that discipline forms are confidential and should 
not be shared with others.ﬂ  We note, however, that the fact that Col
e-man believed the Respondent maintained such a policy and that 

McMurrian never took the opportunity to correct th
is belief further 
supports a finding that the Respondent was maintaining an unlawful 
confidentiality policy.  
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional L
abor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 

out of business or c
losed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since January 2012.
 (b)  Within 21 days
 after service by the Region, file 
with the Regional Director for Region 26 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER O
RDERED
 that the comp
laint is dismissed 
insofar as it alleges violations of the Act not specifically 
found. 
  MEMBER 
MISCIMARRA
, dissenting in part.
 I agree with my colleagues that employee Lee Craft
™s 
discharge did not violate the Act.  However, I would also 
affirm the judge
™s dismissal of the allegation that the 
Respondent maintained a rule prohibiting employees 
from discussing their discipline with their coworkers.  It 
is undisputed that the Respondent has no written rule 

prohibiting employees from discussing their disciplin
e.  
Respondent
™s manager McMurrian testified that the R
e-spondent does not have such a rule in 
any form, and the 
General Counsel failed to present any witness who co
n-tradicted this testimony.  
 Contrary to the arguments presented by the General 
Counsel and 
accepted by my colleagues, I do not believe 
we can reasonably infer the existence of such a rule from 
(a) language in the Respondent
™s January 24 file su
m-mary stating that employees 
ﬁare aware
ﬂ that discipline is 
confidential, and (b) language in Craft
™s discharge notice 
mentioning that Craft shared 
ﬁconfidential document
a-tion
ﬂ with others.  In my view, this evidence fails to e
s-tablish that the Respondent maintained a confidentiality 
rule.  
 My colleagues note that the file summary was pr
e-pared by Distribut
ion Center Manager Sherry McMurrian 
to document her conversations with one of Craft
™s co
-employees, Kim Coleman, among others.  Although 

McMurrian
™s summary stated 
ﬁemployees are aware that 
disciplinary action forms are confidential,
ﬂ the credited 
evidence
 reveals (and the judge found) this observation 
was based exclusively on a statement by employee 

Coleman, who advised McMurrian that discipline forms 
are confidential and should not be shared with others.  At 
the hearing, Coleman testified that no one ever
 told her 
that discipline was confidential
Šthis was only her a
s-
                                                            192 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  sumption.  Moreover, when Coleman told McMurrian 
that she (Coleman) believed that Craft was revealing 

confidential information, the record reveals that McMu
r-rian did not state or confirm that d
isciplinary information 
was confidential.  Rather, after being informed of Craft
™s 
disclosure, McMurrian simply asked, 
ﬁWhy would he 
want to do that?
ﬂ  It is also relevant that, when Craft was 
given a final written warning for engaging in 
ﬁhighly 
disruptiv
eﬂ behavior and for harassing and intimidating 
others, including Coleman, Craft was 
not told the disc
i-pline was 
ﬁconfidential.
ﬂ  However, he was lawfully 
transferred to another department and was directed to 
stay away from Coleman
™s work area (indeed, he w
as 
told not even to look toward the area where Coleman was 
working), and Craft undisputedly disobeyed the 
ﬁstay 
away
ﬂ instruction.  Although Craft showed his final 
warning to co
-employees, he advised several of them that 
he received the warning because of 
Coleman
™s co
m-plaints, and he stated that he was 
ﬁuntouchable
ﬂ (while 
parked in his forklift about 10 feet away from Coleman).  

None of these facts suggest that Respondent maintained 
or enforced a rule against the disclosure of disciplinary 
information, but they clearly establish that Coleman
Šwho was Craft
™s co
-emplo
yee and the object of his r
e-peated harassment
Šhad ample justification to advise 
McMurrian that Craft was inappropriately disclosing 
ﬁconfidential
ﬂ information.
 The discharge notice contained two references to 
ﬁcon-fidential
ﬂ information, but the content of 
the notice
Šwhen considered in conjunction with relevant events
Šlikewise fails to establish that Respondent had a rule that 
prohibited employees from disclosing information about 
discipline they received.  The notice stated:
  Lee Craft is being terminated e
ffective immediately 
due to disrupting the operation and 
sharing confidential 
documentation and information
 during working hours 
and continu[ing] to use intimidating language towards 
management. Lee received a final written disciplinary 
notice warning agai
nst these exact behaviors on 
1/20/12. Lee requested a copy of the write up and 
was 
informed of the confidentiality of the discussion and 
form
 during the meeting.
  (Emphasis added.)  As noted previously, and as the judge 

found, Coleman (the co
-employee) communicated 
her
 be-lief to Respondent that Craft™s final warning was confide
n-tial.  The evidence also establishes that Craft engaged in a 

highly objectionable, egregi
ous course of conduct that i
n-cluded publicly blaming Coleman for his disciplinary war
n-ing arising from Coleman™s well
-founded complaints about 
Craft.  Although the discharge notice may have been impr
e-cise when describing Craft™s course of conduct as ﬁshari
ng confidential documentation and information,ﬂ this summary 

fairly describes Craft™s objectionable actions, and does not 
establish that Respondent had a policy or rule imposing a 
blanket prohibition against disclosing discipline.  To the 
contrary, as the 
judge found, ﬁCraft specifically denied that 

he was told in the meeting that the disciplinary form was 
confidential,ﬂ and Craft ﬁdid not testify that McMurrian or 
any of the managers told him that he could not discuss his 
discipline.ﬂ  As to the final sent
ence in the discharge n
o-tice
Šthat Craft ﬁrequested a copy of the write up and was 
informed of the confidentiality of the discussion and form 
during the meetingﬂ
Šthe judge found, based on the credi
t-ed testimony, that these were Respondent™s assurances 
to 

Cr
aft
, at Craft
™s request
, that the disciplinary warning 
would remain confidential.  
Also, i
n a sworn affidavit, Craft 
testified that he was not aware of any policy or rule that 

prohibits an employee from discussing discipline with other 
employees.  
 In shor
t, this case involves a lawful decision to term
i-nate Craft™s employment, based on a course of egregious 

harassment and intimidating conduct directed towards 
co-employees and management representatives.  Accor
d-ing to the testimony of the discharged employee
 himself, 
Respondent maintained no rule prohibiting the disclosure 
of discipline, and the employee had never been told he 

was prohibited from disclosing his discipline to others.  
At most, the record reveals that the Respondent prepared 
two documents
Šan in
ternal file summary memo and 
Craft™s discharge notice
Šthat made general, imprecise 
references to ﬁconfidentialﬂ documentation.  Neither of 

these documents was prepared for distribution to e
m-ployees generally.  Moreover, the judge made specific 
credibility 
findings establishing that the ﬁconfidentialﬂ 
references in these documents had nothing to do with any 
rule prohibiting the disclosure of discipline.
  Not only 
does the record reveal that Craft engaged in highly obje
c-
tionable conduct, the evidence reveals 
that Respondent 
went to significant lengths to act appropriately in relation 
to Craft™s co
-employees and even Craft himself (who 
received repeated counseling and progressive discipline, 
including assurances that the 
Respondent
 would refrain 
from indiscrimi
nately disclosing information regarding 
Craft™s discipline).  In these circumstances, we need 
more record evidence than exists in the instant case to 
establish that Respondent maintained or imposed some 

type of prohibition that constituted restraint, coerc
ion or 
interference with protected rights.  
 Accordingly, 
as to this issue, 
I respectfully dissent.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
  PHILIPS
 ELECTRONICS NORTH AM
ERICA
 193 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations B
oard has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees f
or your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain a rule that discipline is conf
i-dential and 
that prohibits
 employees from discussing or 
sharing their discipline with their coworkers.
 WE WILL 
NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
  PHILIPS 
ELECTRONICS 
NORTH 
AMERICA 
CORPORATION 
  The Board
™s decision can be found at 
www.nlrb.gov/case/26
ŒCAŒ085613
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 10
15 Half Street, S.E., 
Washington, D.C.
 20570, or by calling (202) 273
Œ1940.    William T. Hearne, Esq., 
for the General Counsel.
 Mason C. Miller, Esq., 
of Somerset, New Jersey, for the R
e-spondent.
 DECISION
 STATEMENT OF THE 
CASE
 MARGARET 
G. BRAKEBUSCH
, Administrative Law Judge.  
This case was tried in Memphis, Tennessee, on March 11 and 
12, 2013.  Lee Craft, an individual, filed the charge in 26
ŒCAŒ085613 on July 19, 2012, and filed an amended charge on Se
p-tember 28, 2012.  On November 30, 2012, the Acting Regional 
Director for Re
gion 26 of the National Labor Relations Board 
(Board) issued a complaint
1 and notice of hearing.  Generally, 
the complaint alleges that since January 19, 2012, Philips Ele
c-tronics, North America Corporation (Respondent) has mai
n-tained a rule that disciplin
e is confidential and prohibiting e
m-ployees from sharing and/or discussing their discipline with 
their coworkers.  The complaint further alleges that Respondent 
terminated Lee Craft (Craft) on January 25, 2012, because he 
showed and discussed with his cowo
rkers an employee cou
n-seling form that he received from Respondent on January 20, 
2012.  
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel
2 (General Counse
l) and the 
Respondent, I make the following
 FINDINGS OF 
FACT
 During the 12
-month period ending October 31, 2012, R
e-spondent sold and shipped goods valued in excess of $50,000 
directly to points located outside the State of Tennessee.  Du
r-ing the same 12
-month period, Respondent purchased and r
e-ceived goods in excess of $50,000 directly from points outside 
the State of Tennessee.  Respondent admits and I find, that at 
all material times, Respondent has been an employer engaged 
in commerce within the meaning 
of Section 2(6) and (7) of the 
National Labor Relations Act (the Act).
 Alleged Unfair Labor Practices
 A. Background
 Respondent™s Southeast Regional Distribution Center in 
Memphis, Tennessee, employs approximately 52 employees 

and serves as a distribution c
enter for Philips Lighting products.  
In addition to its regular employees, Respondent also utilizes 
approximately 48 temporary employees through Adecco, a 
temporary service.  Employees are assigned to one of four d
e-partments; Ballast, Professional, Consum
er, and Receiving.  
Respondent™s Memphis operations are directed by Regional 
Distribution Center Manager Sherry McMurrian.  During the 
relevant time period, Gerak Guyot served as Respondent™s o
p-erations manager and Rolita Turner, Joe Odum, and William 
Gibs
on were supervisors at Respondent™s facility. 
 All of Respondent™s human resources responsibilities for the 
Memphis facility are handled by Respondent™s corporate office 
in Somerset, New Jersey.  Specifically, Palak Dwivedi in R
e-spondent™s corporate office
 dealt with the Memphis human 
resources issues during the relevant time period.  
 B. Relevant Facts
 1. Craft™s work history
 Craft was hired at Respondent™s facility as a material handler 
in February 2003.  With the exception of the last 5 days of his 
emplo
yment, Craft was assigned to the Ballast Department.  In 
April 2010, Craft was promoted to a lead position where he was 

supervised by Gene Blinstrup.  Rolita Turner also began her 
work with Respondent as a warehouse worker and she was 
1 All dates are in 2012 unless otherwise indicated. 
 2 For purposes of brevity, the Acting General Counsel is herein re
f-erenced as the General Counsel. 
                                                             194 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  promoted to the lead 
position in 2005.  Turner testified that 
although she and Craft never worked in the same department 

when they were leads, their working relationship as leads was 
not problematic. 
 In October 2010, Blinstrup retired
, leaving the supervisor™s 
position open.  Both Craft and Turner applied for the position.  
Turner was selected for the supervisory position and she supe
r-vised Craft until he transferred out of the Ballast department on 

January 20, 2012.  Turner testified t
hat after assuming the s
u-pervisory position
, she concluded that Blinstrup had performed 
a good deal of the leads™ work in addition to his own duties.  
Respondent conducts a performance appraisal for every e
m-ployee annually.  The employee™s work is reviewed
 with r
e-spect to quality, dependability, teamwork, and safety.  After 
supervising Craft for 4 months, Turner, with the help of 
McMurrian, completed a performance appraisal for Craft.  
McMurrian testified that Craft™s appraisal score indicated that 

improvem
ent was needed. 
 On February 9, 2011, Craft received an employee counseling 
discipline for unsatisfactory performance based on a determin
a-tion that he had failed to ensure that all orders in the Ballast 

department were picked, processed, and shipped for 2 
weeks 

and he had failed to inform the supervisor of the issues.  On 
April 14, 2011, Craft received an additional employee counse
l-ing for unsatisfactory work based on a determination that he 
failed to ensure good housekeeping practices.  The following 
month
, Craft was given an employee counseling dated May 13, 
2011, for unsatisfactory performance.  The discipline was sp
e-cifically issued because of a failure to ship certain packages and 
orders on May 11 and 12, and for working overtime without 
first obtaining
 authorization.  On June 21, 2011, Respondent 
issued Craft an employee counseling for failing to ensure that 

all deliveries were shipped.  
 McMurrian testified that during the time that Craft worked as 
a lead, she worked with him to personally coach him on
 lear
n-ing his new duties. She recalled that he had struggled with ru
n-ning reports and she personally showed him how to run the 

necessary reports.  She provided him with screen print samples 

of the transactions for him to use as references when she was 
not 
available to help him. 
 2. Craft™s interaction with employee Kim Coleman
  prior to his demotion
 Kim Coleman began working for Respondent in August 
2003 and she became a fulltime employee in January 2004.  
Craft was already an employee at Respondent™s 
facility when 
Coleman began her work at the facility.  Coleman testified that 

initially her relationship with Craft had been friendly.  After a 
period of time, however, Craft asked her for a date.  She test
i-fied that she told him ﬁNoﬂ explaining to him tha
t he was b
e-neath her.  She recalled that she told him that he was married 
and she didn™t ﬁlike his kind.ﬂ  She further testified that she had 
believed that he just wanted to go out with her in order to beli
t-tle her as a single parent.  Before Craft became 
a lead, Coleman 
had little opportunity to deal with Craft as he worked in the 

Receiving section and she worked in the Returns sections of the 
department. 
 Coleman testified that when Craft became her lead, she felt 
that he tried to exert control over her a
nd to intimidate her.  She 
recalled that he told her ﬁI run this floor and you™re going to do 
what I ask you to do.  I am the boss.  They™re going to believe 
what I say.ﬂ  Coleman described Craft as speaking harshly to 
her and she asserted that he spoke to
 her in a way that made her 
feel that she was worth nothing.  Coleman recalled that he told 
her that she did not deserve to be there and his statement to her 
was ﬁyour expiration date is over.ﬂ  He told her that she was 
going to be fired.  Coleman also tes
tified in detail about Craft™s 
comments to her about the clothes that she was wearing, inclu
d-ing his specific references to her underwear. 
 McMurrian recalled that on July 8, 2011, Coleman came to 
her office to discuss Craft.  Coleman told McMurrian that C
raft 
was harassing her on the floor.  Coleman reported that Craft 
pulled her from her regular job to do other work, yelled at her, 
and threatened that he would ﬁmake sureﬂ that she would lose 
her job.  McMurrian spoke with Craft and explained to him that 
Coleman™s job was in the Receiving section and she advised 
him to coordinate with Coleman™s supervisor before he pulled 
her off that job to do other work.  McMurrian told Craft that 
other employees had complaints about him and that he needed 
to communicate 
with his team and to work more closely with 
Supervisor Rolita Turner to understand the demands of the 
Ballast area.  
 McMurrian also documented a meeting with employee 
James Powell on July 10.  Powell, who was also a lead in Ba
l-last, reported to McMurrian 
that during a shift meeting with the 

Ballast employees, Craft screamed at the employees and threa
t-ened to ensure that they would be fired.  Coleman testified that 

she had attended this same meeting and she recalled that Craft 
told the employees that they w
ould be fired. 
 On July 15, 2011, McMurrian and Operations Manager 
Guyot met with Craft.  McMurrian told him that she felt that he 
was not ready for the lead position and that he needed to return 
to the position of material handler.  Craft was also given a
 wri
t-ten warning that referenced the incident occurring on July 10, 
2011.  The warning language notes that during a meeting with 
Ballast employees, Craft threatened and berated the team and 

acted in a way that was unacceptable.  The warning also ind
i-cated 
that other than Craft™s not following through with team 
lead duties, employees Kim Coleman and Uma Jalloh perceived 

Craft™s behavior as harassment.  The discipline, that was signed 

by Regional Distribution Center Manager McMurrian and O
p-erations Manager Gu
yot, confirmed that after 6 months, Craft 
had not performed the team lead functions and that he would be 

returned to the position of material handler.  
 3. Incidents occurring after Craft™s demotion
 Following the July 2011 demotion, Craft returned to the p
o-sition of material handler and his pay was reduced $2.50 an 

hour.  McMurrian testified that even though Craft was no lon
g-er in the lead position, the issues remained between Craft and 
Coleman.  
 Coleman recalled an incident that occurred after Craft r
e-tur
ned to the job of material handler.  Craft and Coleman a
r-gued as to whether Coleman had placed a skid in the wrong bin.  

She argued that she had not and Craft argued that she had done 
so.  After she checked for herself, she found that the skid was in 
 PHILIPS
 ELECTRONICS NORTH AM
ERICA
 195 the w
rong bin.  Coleman apologized to Craft and admitted that 
she had been wrong.  She testified that he told her to get on her 
knees to make the apology.  She refused.  
 On December 22, 2012, Turner telephoned McMurrian while 
she was away from the facility on 
vacation.  Turner reported 
that Coleman had come to her alleging that Craft had left some 
type of recording device next 
to her workstation and that she 
was very uncomfortable and believed that Craft was trying to 

record her conversations.  McMurrian direct
ed Turner to have 
Guyot go to Coleman™s workstation and retrieve the device.  In 
his investigation, Guyot discovered that the device was a Play 
Station Portable hand
-held videogame system.  McMurrian 
recorded in her notes that because cell phones and other
 such 
devices were not allowed on the work floor, Guyot told Craft 
not to have the device on the floor as the company would not be 
responsible if it were stolen.  McMurrian also recorded in her 
note concerning this incident that she had previously spoken 

with Craft in June 2011 about using his cell phone or other 
devices to record people without their knowledge.  Although 
Craft asserted to McMurrian in the June 2011 meeting that he 
was only recording notes for himself as a team leader, McMu
r-rian had directe
d him to use a note pad. 
 On December 26, 2012, Turner brought Coleman to McMu
r-rian™s office and asked to speak with McMurrian.  Coleman 
told McMurrian that Craft was trying to make people think that 
he was recording their conversations and phone calls and
 she 
told McMurrian that she had experienced enough of Craft™s 
harassment.  Coleman reported that Craft appeared to be taking 
pictures of the product that another employee was sorting.  
Coleman reported that she was frightened of Craft and that she 
felt th
at he was singling her out for criticism.  She asserted that 
Craft had threatened that he was going to get her fired. 
 Coleman also told McMurrian about the incident when Craft 
told her to get on her knees to apologize to him.  Coleman fu
r-
ther contended to
 McMurrian that Craft continued to stare at 
her and to make her feel uncomfortable.  McMurrian recalled 
that Coleman was crying and appeared to be clearly upset in 
reporting these things to her.  McMurrian testified that Col
e-man reported that she was frigh
tened of Craft and that she 
feared for her life and her job. 
 Following this meeting, McMurrian spoke with other e
m-ployees about Coleman™s allegations.  Employee Antonio E
d-wards reported that Craft had made the statement to him that he 

(Craft) was going to
 start making some changes there and he 
was going to fix it so that ﬁno one had to kiss butt to move up 
the ladder.ﬂ  McMurrian documented that employee Len Lee 
opined that Craft had ﬁbad bloodﬂ for Coleman.  Employee 

Latoya Hyde opined that Craft had prob
lems with ﬁsingle 
womenﬂ working on the work floor and she asserted that he 
treats them differently than other women.  McMurrian doc
u-mented that employee Thelma Halbert reported that she had 
witnessed Craft™s harassment of Coleman.  Halbert reported to 
McM
urrian that even though Craft was no longer Coleman™s 
lead, he continued to monitor her work and to tell her what to 
do.  
 After speaking with various employees about Coleman™s a
l-legations, McMurrian met with Craft.  She told him that Col
e-man had reported 
that he had harassed her.  Craft testified that 
although McMurrian had given him specific details, he had not 

asked for any details.  Craft recalled that McMurrian asked him 
why Coleman would have thought that he was harassing her.  
He testified that he to
ld McMurrian that he couldn™t™ speak for 
Coleman; he could only speak for himself.  Craft did not testify 
that he denied the alleged behavior when speaking with 

McMurrian.  In direct examination, however, Craft denied that 
he had stared at Coleman, watched
 her work, or threatened her. 
He denied that he told her to kneel when she apologized to him.  
He recalled that McMurrian had also told him that employees 

had alleged that he had threatened management and that he had 
made comments about replacing managemen
t.  Craft denied to 
McMurrian that he had done so. 
 4. Craft™s participation in preshift meetings
 At the beginning of each workday and at the beginning of the 
first shift, Respondent conducts a preshift meeting for all the 
employees on that shift, includin
g the temporary employees.  
The meetings are usually conducted by the lead employees; 
however, supervisors occasionally attend the meetings.  The 
majority of the meetings are devoted to pertinent work
-related 
topics for that day.  After Turner became a sup
ervisor in 2010, 
she implemented an additional segment for the morning mee
t-ing that was known as ﬁa minute to shine.ﬂ  After the leads 

finished their portion of the meeting concerning work
-related 
topics, individual employees were given an opportunity to 
speak during the meetings.  Turner testified that she initiated 
the segment to give employees a chance to discuss positive 
things that had happened in their lives.  After its implement
a-tion, Craft participated in the ﬁminute to shineﬂ on the average 

of thre
e times each week.  Craft testified that he used this time 
to try to motivate employees and he often gave speeches and 
reworked the lyrics of songs to make them applicable to work.  
 Team Lead Lester Peete testified that for the most part, 
Craft™s comments
 were about employees working together and 
team work.  He also confirmed that some of the employees 
reacted negatively to Craft™s remarks and didn™t understand 
what he was trying to say to them. 
 Coleman testified that Craft™s comments were ﬁalwaysﬂ ne
g-ati
ve toward Respondent during these meetings; stating that 
managers and supervisors were not doing what they were su
p-posed to do.  Coleman recalled that he told employees that he 
was going to ﬁmake things change.ﬂ  She also recalled that his 
comments in the 
meetings were directed toward her, stating 
such things as ﬁCertain people, you know who I™m talking 
about. You™re not doing the right thing. You are going to be 
terminated.  Your time is up.ﬂ
 5. Respondent™s continuing investigation of Craft
 On January 3, 
2012, Guyot submitted an incident report to 
McMurrian recommending Craft™s termination.  In the mem
o-randum, Guyot described various performance problems in 
Craft™s work as an hourly employee and as a lead that had been 

observed.  He concluded by stating:
  I fully support Rolita Turner™s decision to demote Craft from 

Lead back to material handler.  Now, in light of all the other 
incidents Lee has caused, I support the decision to move fo
r-ward and terminate Lee Craft from Phillips to eliminate the 
 196 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  hostile wor
king environment Lee Craft has caused.
  On January 4, 2012, Coleman also provided Respondent 
with a hand written statement outlining her concerns about 
Craft.  In the statement, Coleman referenced recent problems 
with Craft, as well as, earlier problems in
 working with him.  
She alleged in the statement that Craft asked her for a date and 

she included her response to him. She reported that Craft co
n-tinually criticized her and threatened that she would be fired. 

She alleged that he stared at her throughout t
he day and she 
added that she thought that he was trying to record her tel
e-phone conversations.  She also mentioned an incident occurring 
as early as 2010 when Craft attempted to have her removed 
from the facility by a security guard because he observed he
r using her cell phone. 
 On January 4, 2012, Craft picked the wrong item when fil
l-ing an order and an incorrect order was shipped to a customer.  
On January 16, while deleting a delivery and adding to another 
shipment, Craft added all new deliveries to one
 shipment, ta
k-ing administrative staff several hours to correct and to reprint 
318 deliveries.  
 6. Respondent™s initial decision to terminate Craft
 On January 16, 2012, McMurrian met with Operations Ma
n-ager Guyot and Supervisors Joe Odum and William Gibso
n.  

McMurrian recalled that they reviewed Craft™s personnel file 
and discussed the fact that they had coached him, as well as 
having issued disciplinary warnings to him.  In a memorandum 
dated January 16, 2012, McMurrian documented that when she 

spoke with
 Craft on December 28, 2011
, she told him that his 
statements that were made during preshift meetings and to other 

employees were being perceived by employees as working 
against the company and threatening in nature.  In their discu
s-sions on January 16, 20
13, McMurrian and the supervisors 
discussed the fact that although they had removed Craft from 
the lead position, they were continuing to have the same kinds 
of issues with him.  At that point, they decided that he should 
be terminated and a notice of term
ination was prepared for 
Craft.  In reviewing the file, however, McMurrian and her ma
n-agers discovered that Craft had not previously received a final 
written warning.  Because it was Respondent™s custom to issue 
a final written warning prior to a notice of
 termination, R
e-spondent did not issue Craft a notice of termination.  A final 

written warning was prepared and given to Craft on January 20, 
2012.  
 The final written warning confirms that Craft was given the 
warning because he had engaged in highly disruptive behavior 
in the preshift meetings and because he had also engaged in 

harassing and intimidating behavior towards colleagues and 
towards manageme
nt.  The warning documents that several 
employees had reported feeling threatened.  McMurrian test
i-fied that she included these factors as a reason for the warning 
based on the reports from employees Lester Peete, Antonio 
Edwards, and Thelma Halbert who ha
d reported Craft™s beha
v-ior during the preshift meetings and his behavior toward other 
employees.  She explained that she had also based the warning 

on Craft™s disrespectful behavior to Turner and the harassing 
and intimidating behavior toward Coleman.  Mc
Murrian test
i-fied that she had simply found Coleman™s version of events 
more credible than Craft™s.  The warning further lists his errors 
in shorting orders on January 14, 2012, and his shipping errors 
in January 16, 2012.   
 In addition to giving Craft a 
final written warning, McMu
r-rian decided to move Craft to the Professional department that 
was in an entirely different building and where he would be 

assigned to a male supervisor.  When McMurrian met with 
Craft on January 20, 2013, to give him the final 
written war
n-ing, she informed him of the transfer.  Craft was also instructed 
to stay completely away from Coleman™s work area.  McMu
r-rian also informed Coleman that Craft had been moved from 
the Ballast department and assigned to a new supervisor.  
 7. Ci
rcumstances leading to Craft™s discharge
 McMurrian testified that although Craft was instructed to 
stay away from Coleman™s work area
, he did not do so.  On 
January 24, and only 4 days after his final written warning,  
McMurrian received reports from other
 employees that Craft 
had taken the forklift from the Professional department and had 

gone back into the Ballast work area.  Coleman testified that 
Craft came into her work area and while sitting on his forklift, 
he began to brag about what happened to him
.  Coleman r
e-called that Craft stated that McMurrian had done him a favor by 
moving him because he would no longer have to lift the heavy 
ballasts.  As he was sitting about 10 feet away from Coleman, 
Craft added that he was ﬁuntouchable.ﬂ  Coleman testifie
d that 

he was directing his comments to her. 
 Coleman testified that when Craft was transferred
, McMu
r-rian told her that if Craft did anything to harass her, Coleman 

should let McMurrian know.  Both Coleman and Thelma Ha
l-bert reported to McMurrian that whe
n Craft came into the d
e-partment he showed his disciplinary warning to employees and 
spoke loudly.  Coleman reported to McMurrian that Craft had 
made the statement that he was ﬁuntouchableﬂ and Coleman 

reported to McMurrian that she had heard from other em
plo
y-ees that Craft stated that his warning had been given to him 

because of Coleman™s filing harassment charges against him.  
Coleman testified that Craft parked his forklift approximately 
10 feet away from her when he was speaking loudly about his 

transfe
r and discipline.  Employee Fred Smith also confirmed 
to Supervisor Joe Odum and to McMurrian that Craft had 
shown his disciplinary warning to him. 
 McMurrian testified that Craft™s behavior was grounds for 
termination for two reasons.  She said that Craft
™s behavior on 
January 24 and previously violated Respondent™s policy to 

maintain a harassment free workplace.  Additionally, by going 
back into the Ballast department, Craft had specifically disr
e-garded her directive to stay out of that work area.  McMurr
ian 
testified that aside from his discussion of his disciplinary n
o-tice
, Craft engaged in behavior that was sufficient grounds for 
termination. 
 C. Whether Respondent Violated the Act
 1. The parties™ positions
 The General Counsel maintains that Respondent 
unlawfully 
terminated Craft because he engaged in protected concerted 
activity by discussing his January 20 final wan
ting with e
m-ployees and making statements critical of Respondent™s dec
i- PHILIPS
 ELECTRONICS NORTH AM
ERICA
 197 sion to issue him the final warning.  Specifically, the General 
Coun
sel alleges in the complaint that since January 19, 2012, 

Respondent has maintained a rule that discipline is confidential 
and 
that 
prohibit
ed employees from sharing and/or discussing 
their discipline with their coworkers.  The complaint alleges 
that betwe
en January 20 and 24, 2012, Craft showed and di
s-cussed with his coworkers the final written warning that he 
received on January 20, 2012, and that Respondent terminated 
him for doing so.  Respondent asserts that its decision to term
i-nate Craft was based on
 his ﬁfinal act of haras
s-ment/intimidation/bullying and his disruptive behavior occu
r-ring on January 24, 2012.ﬂ 
 2. Applicable legal authority
 As discussed further below, the parties not only disagree 
about the conduct that triggered 
Craft™s
 termination, b
ut they 
also disagree as to Respondent™s motivation in deciding to te
r-minate Craft.  In cases where an employer™s motivation is an 

integral factor in determining the lawfulness of discipline i
s-
sued to employees
, the Board utilizes the test that is outlined
 in 
Wrigh
t Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 800 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  The 
Wright Line
 analysis is based on the legal principle that an employer™s m
o-tivation must be established as a precondition to a finding that 
the
 employer has violated the Act.  
American Gardens Ma
n-agement Co
., 338 NLRB 644, 645 (2002).  In its decision in 
Wright Line
, the Board stated that it would first require the 
General Counsel to make an initial ﬁshowing sufficient to su
p-port the inference th
at protected conduct was a ‚motivation 
factor™ in the employer™s decision.ﬂ  
Wright Line,
 above at 
1089.
 Under 
Wright Line,
 the General Counsel must establish not 
only that the employee engaged in protected conduct, but also 
that the employer was aware of 
such protected activity and that 

the employer bore animus toward the employee™s protected 
activity.  
Praxair Distribution, Inc
., 357 NLRB 
1048, 1048 
fn. 
2 (2011); 
Camaco Lorain Mfg. Plant
, 356 NLRB
, 1185 
(2011).  
Specifically, the General Counsel must show
 that the protected 
activities were a substantial or motivating factor in the decision 
to take the adverse employment action.  
North Hills Office Se
r-vices
, 346 NLRB 1099, 1100 (2006).  In effect, proving the 
established elements of the 
Wright Line
 analysis
 creates a pr
e-sumption that the adverse employment action violated the Act.  

To rebut such a presumption, the respondent must persuade by 
a preponderance of the evidence that the same action would 
have taken place even in the absence of the protected activ
ity.  
Manno Electric
, 321 NLRB 278, 281 (1996).  If the evidence 
establishes that the reasons given for the discipline are pr
e-textual, either in that they are false or not relied on, the e
m-ployer has failed to show that it would have taken the same 
action 
absent the protected conduct, and there is no need to 
perform the second part of the 
Wright Line
 analysis.  
Golden 
State Foods Corp
., 340 NLRB 382 (2003); 
Limestone Apparel 
Corp
., 255 NLRB 722 (1981). 
 The Board has held that an employer™s restriction on e
m-ployee communication is overbroad when the restriction is not 
limited by time or place.  
SNE Enterprises
, 347 NLRB 472, 
492Œ493 (2006), enfd. 257 Fed. Appx. 642 (4th Cir. 2007).  
Furthermore, an employer™s restriction on employees™ discus
s-ing confidential
 information interferes with employees™ Section 
7 rights unless the employer can demonstrate a legitimate and 

substantial business justification that outweighs the employee™s 
Section 7 interests
.  Caesar™s Palace
, 336 NLRB 271, 272 fn. 6 
(2001).  See also 
Westside Community Mental Health Center, 
327 NLRB 661, 666 (1999).  The General Counsel maintains 
that Craft was unlawfully terminated because he shared conf
i-dential information about his January 20, 2012 warning with 
other employees.  
 3. Whether 
Respondent maintained an unlawful
  confidentiality rule
 Paragraph 4 of the complaint alleges that since January 19, 
2012, Respondent has maintained a rule that discipline is conf
i-dential and prohibiting employees from sharing and/or discus
s-ing their discip
line with their coworkers.  It is undisputed that 
there is no written policy that prohibits employees from di
s-cussing their discipline with other employees.  McMurrian also 

testified that Respondent does not have a policy that prohibits 
employees from disc
ussing disciplinary notices.  In a sworn 
affidavit to the Board prior to the hearing, Craft testified that he 
was not aware of any policy or rule that prohibits an employee 
from showing or discussing discipline with other employees.  
Craft further testifie
d that when he received his final written 
warning
, none of the supervisors or managers told him that the 
warning was confidential; either with respect to the form itself 
or to discussion about the discipline.  
 Despite the testimony of both McMurrian and C
raft, the 
General Counsel nevertheless asserts that Respondent unla
w-fully implemented a policy prohibiting the discussion of disc
i-pline on January 19, 2012.  In maintaining this assertion, the 
General Counsel relies on a file summary that is dated January 
24, 2012, and signed by McMurrian, supervisors, and emplo
y-ees on January 25, as well as the wording of Craft™s January 25 
discharge notice. 
 In the January 24, 2012 memorandum, McMurrian doc
u-ments that Coleman and Halbert came to her, reporting that 
Craft 
was showing his disciplinary form to employees on the 
floor and they confirmed the content of the discipline to her.  
Coleman reported to McMurrian that Craft had told other e
m-ployees that the discipline was given to him because she 
(Coleman) had filed har
assment charges against him.  She also 
told McMurrian that Craft had bragged that he was ﬁuntouch
a-bleﬂ and that management had done him a favor by moving him 
out of the Ballast area.  McMurrian included in the memora
n-dum the information provided by Halbert
 and by employee 
Fred Smith about Craft™s comments concerning his discipline 
and his comments about his transfer out of the Ballast depar
t-ment.  In referencing the fact that Coleman and Halbert came to 

her with complaints about Craft™s statements and actio
ns, 
McMurrian adds: ﬁThese employees are aware that disciplinary 

forms are confidential information and should not be shared on 
the warehouse floor, at any time, much especially during wor
k-ing hours.ﬂ  McMurrian also added, ﬁKim stated that he was 
purposel
y showing the writeup which he knows is confidential 
information so it would get back to her like she was the blame.ﬂ    
 Coleman testified that she told McMurrian that the discipline 
 198 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  forms were confidential and should not be shared with others.  
When aske
d why she made this statement, Coleman admitted 
that no one ever told her that such discipline was confidential; 
she had just assumed that it was.  She explained that because a 
discipline is personal for an employee, she assumed that e
m-ployees should keep 
it to themselves.  Coleman further testified 
that when she told McMurrian that she thought that Craft was 
revealing confidential information, McMurrian did not respond 
that it was confidential or tell her that it was wrong for Craft to 

show her his discipl
inary form.  McMurrian™s response to 
Coleman was simply, ﬁWhy would he want to do that?  Why 
would he want to show that?ﬂ
 Based on the total record evidence, it appears that Coleman 
was the individual who appeared to be most concerned that 
Craft was tellin
g employees about his discipline.  Based on her 
testimony and the information that she reported to McMurrian, 

Coleman was disturbed by Craft™s statements about his disc
i-pline and transfer because she believed that he was targeting 
her as responsible.  Thus
, while McMurrian may have refe
r-enced in the memorandum that Craft showed his disciplinary 

warning to employees on January 24, as well as the fact that 
Coleman raised the confidentiality of the discipline, there is no 

credible record evidence that Responde
nt told employees on 
January 19, 2012, that they were prohibited from sharing and/or 
discussing their discipline with coworkers as alleged in co
m-plaint paragraph 4. 
 McMurrian included in Craft™s termination notice that Craft 
requested a copy of his writeu
p and he was informed of the 

confidentiality of the discussion and the form during this mee
t-ing. McMurrian testified that Craft raised the issue of confide
n-tiality in his disciplinary meeting and she had assured him that 
their conversation was confidential
.  The record supports her 
explanation as to how confidentiality was raised during the 
meeting and why she added a reference to confidentiality as she 
did in Craft™s termination notice.  Craft specifically denied that 
he was told in the meeting that the di
sciplinary form was conf
i-dential.  He did not testify that McMurrian or any of the ma
n-agers told him that he could not discuss his discipline.  Based 
on both the testimony of McMurrian and Craft, it is reasonable 
that when Craft requested a copy of his dis
cipline, he was given 
assurances that Respondent would maintain the confidentiality 
of his discipline.  I do not find sufficient evidence that R
e-spondent told Craft or any other employees on January 19, 

2012, that they were prohibited from discussing their
 discipline 
with other employees.  Overall, I don™t find the wording in 
Craft™s termination notice as sufficient evidence to prove that 
Respondent established a prohibitive policy 6 days earlier as 

alleged in the complaint.  Accordingly, I do not find meri
t to 
complaint paragraph 4 as alleged.   
 4. Whether Craft was terminated because of his 
 protected activity
 Independent of whether Respondent implemented a policy 
on January 19, 2012, that restricted employees from discussing 

their discipline, there remai
ns the issue of whether Respondent 
terminated Craft because he engaged in protected activity by 
discussing his discipline with other employees.  Specifically, 
the General Counsel alleges that between January 20 and 24, 
2012, Craft showed and discussed with
 his coworkers the cou
n-seling form that he received on January 20, 2012.  Respondent, 
however, alleges that Craft was terminated because of his co
n-duct on January 24, 2012.  
 D. The Application of the Wright Line 
Analysis
 1. Whether Craft engaged in protec
ted activity
 As discussed above, the first component of the 
Wright Line
 analysis is establishing that an employee has engaged in pr
o-tected activity.  Although Respondent conducted an investig
a-tion prior to issuing Craft the January 20, 2012 warning, there 
is no evidence that Respondent engaged in any further invest
i-gation of Craft™s conduct prior to January 24, 2012, when 
McMurrian received complaints from Coleman and Halbert.  
The overall record indicates that once Respondent issued Craft 

the final warning
 and then transferred him to an area for supe
r-vision by a male supervisor, Respondent took no further notice 
of Craft until January 24, 2012.  Respondent asserts that Craft™s 
termination was triggered by his conduct on January 24, 2012, 
when he came back i
nto the Ballast area and caused a distur
b-ance related to his discipline and transfer.  Interestingly, Craft 
denies that he went into the Ballast area after January 20, 2012.  
He contends that while he spoke with other employees about 
the discipline that he
 had received, he did so between January 
20 and 24, 2012, and on nonworking time in areas other than 
the Ballast area.  Overall, I do not find Craft™s testimony cred
i-ble in this regard.  The total record evidence, including the 
credible testimony of Colema
n and Halbert
, support a finding 
that Craft came back into the Ballast area on January 24, 2012, 
as documented in McMurrian™s January 24, 2012 memora
n-dum.  
 Although the parties disagree with respect to when Craft 
talked with other employees about his disc
ipline and his tran
s-fer, there is no dispute that he did so.  As the Board has prev
i-ously determined, ﬁit is important that employees be permitted 
to communicate the circumstances of their discipline to their 

coworkers so that their colleagues are aware of
 the nature of 
discipline being imposed, how they might avoid such disc
i-pline, and matters which could be raised in their own defense.ﬂ  
Verizon Wireless
, 349 NLRB 640, 658 (2007).  Thus, Craft™s 
communication to other employees about his discipline and 
transfer is clearly protected activity.  
 2. Respondent™s knowledge of Craft™s 
 protected activity
 Respondent argues that the second prong of the 
Wright Line
 analysis cannot be met because Respondent had no knowledge 
that Craft was talking with employees about his discipline prior 
to January 24, 2012.  Respondent argues that inasmuch as Craft 

denies engaging in protected activity on January 24, 2012, the 
requi
site knowledge cannot be established.  I note, however, 
that actions taken by an employer against an employee based 
on the employer™s belief that the employee engaged in or i
n-tended to engage in protected activity are unlawful even though 
the employee did 
not in fact engage in or intend to engage in 
such activity.  
Signature Flight Support
, 333 NLRB 1250, 1250 
(2001
); U.S. Service Industries, Inc
., 314 NLRB 30, 31 (1994), 
enfd. 
mem. 80 F.3d 558 (D.C. Cir. 1996).  Thus, even if I were 
 PHILIPS
 ELECTRONICS NORTH AM
ERICA
 199 to credit Craft™s testi
mony, finding that he did not come back 
into the Ballast area on January 24, 2012, Respondent believed 

that he did so, and disciplined him for conduct related to pr
o-tected activity.  Accordingly, I find that Respondent had 
knowledge that Craft engaged in p
rotected activity. 
 3. Whether Craft™s protected activity was a motivating 
 factor in his discharge
 Counsel for the General Counsel relies on the January 25, 
2012 discharge notice as a basis for showing that Craft™s di
s-cussions about his discipline were a 
factor in Respondent™s 
motivation to discharge Craft.  The notice specifically describes 
the violation as:
  Lee Craft is being terminated effective immediately due to 
disrupting the operation and sharing confidential document
a-
tion and information during wo
rking hours and continues to 
use intimidating language towards management.  Lee r
e-
ceived a final written disciplinary notice warning against these 
exact behaviors on January 20, 2012.  Lee requested a copy of 
the writeup and was informed of the confidentia
lity of the di
s-cussion during the meeting.  
  Counsel for the General Counsel also asserts that in McMu
r-rian™s memorandum of January 24, 2012, she focuses on Craft™s 
discussing his warning notice with other employees while wri
t-ing that employees are aware 
that discipline forms ﬁare conf
i-dential and should not be shared on the warehouse floor at any 
time.ﬂ  As I have discussed above, I have found that the discu
s-sions and concerns about the confidentiality of Craft™s disc
i-pline were initiated by employees Col
eman and Halbert rather 
than by the Respondent.  McMurrian, however, identified the 
breach of confidentiality in both her January 24, 2012 mem
o-randum as well as in Craft™s termination notice.  Respondent 
does not deny that Craft was terminated because of h
is going 
back into the Ballast department and the statements that he 
made there to employees.  These statements included his di
s-cussion about his discipline and his transfer.  Thus, as his di
s-cussions about his transfer and discipline were intertwined with
 all of his actions on January 24, 2012, such actions were a m
o-tivating factor in Respondent™s decision to discharge Craft.  
Accordingly, the General Counsel has met the initial burden of 
showing that protected activity was a motivating factor in R
e-sponden
t™s decision to terminate Craft.  
Wright Line,
 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).  
 4.  Whether Respondent would have terminated Craft in the 
absence of protected activity
 Once the General Counsel me
ets the initial burden of sho
w-ing that an employee™s protected activity was a motivating fa
c-tor in the adverse employment, the employer has the burden of 
demonstrating that it would have taken the same action in the 
absence of the protected conduct.  
Wrigh
t Line
, 251 NLRB at 
1089.  The total record evidence supports a finding that R
e-spondent has met this burden.  
 As argued by counsel for the Respondent, the record ev
i-dence demonstrates that Respondent had already decided to 
terminate Craft before he engage
d in any protected activity.  In 
a memorandum dated January 16, 2012, McMurrian describes a 
December 28, 2011 meeting attended by Supervisors Odum and 
Gordon, as well as Craft and McMurrian, Craft was informed 
that Respondent was investigating an additiona
l report of his 
engaging in intimidating and harassing behavior.  McMurrian 
documented that she informed Craft of the complaints received 
from other employees.  McMurrian further documented in the 

report a number of comments and complaints submitted by 
emp
loyees, as well as by Supervisor Rolita Turner.  Specifica
l-ly, McMurrian noted that Turner had reported that Craft had 
persistently attempted to undermine and belittle her decisions 

and that he continued to demonstrate a lack of respect for 
Turner.  McMurr
ian noted that Craft™s disruptive behavior was 
inappropriate; interfering with operations and it was viewed as 
unstable as documented by specific named employees.  
McMurrian concludes:
  After many coaching sessions, and disciplinary action, which 

included 
a demotion from the Team Lead position, Lee Craft 
has continued to display intimidating, offensive, and demora
l-
izing behavior.  It is in the best interest of the company and 

the employees of Phillips 
[sic]
to terminate Lee Craft™s e
m-ployment, effective imme
diately.  The intimidating behavior 
is a violation of company policy.  Phillip™s 
[sic] 
has the r
e-
sponsibility to create a safe environment where offensive and 

intimidating behavior is not tolerated.  
  McMurrian concluded the memorandum by noting that the 
decision to terminate Craft had been made jointly by the distr
i-bution manager, the operations manager, and by three distrib
u-
tion center supervisors. 
 The termination notice that was prepared on January 16, 
2012, reflected that Craft was being terminated be
cause of i
n-appropriate behavior and a violation of company policies and 
procedures.  The notice documented that Craft had been r
e-moved from the team lead position on July 25, 2011, because of 
his use of intimidating tactics that were perceived by two f
e-mal
e employees as harassment and because he was not pe
r-forming the tasks required in the team lead position.  The Jan
u-ary 16, 2012 termination notice further noted that in July 2011, 
Craft had been informed that if he failed to perform the duties 
of material 
handler or if he had further issues with his fellow 
coworkers, he would be subject to further discipline up to and 

including termination.  
 As noted above in this decision, Respondent did not term
i-nate Craft on January 16, 2012, as originally intended.  Be
cause 
it was discovered that he had not previously received a final 

written warning, the termination was converted to a final wri
t-ten warning and he was spared termination.  The warning that 
issued on January 20, 2012 documents that Craft had engaged 
in in
appropriate behavior, unsatisfactory performance, and a 
violation of company policy/procedures.  The final written 
warning included a reference to two specific performance i
s-sues.  The warning also referenced that Craft had engaged in 
highly disruptive beh
avior in the preshift meetings and that 
Craft had engaged in harassing and intimidating behavior t
o-ward colleagues and towards management.  There was no all
e-gation or finding that Craft discussed confidential information 
or engaged in any other protected a
ctivity. 
 Because of Craft™s reported behavior toward female emplo
y- 200 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  ees as well as his female supervisor, Craft was moved out of the 
Ballast department to a department under a male supervisor.  

McMurrian credibly testified that he was instructed to stay out
 of the Ballast department.  In transferring, Craft into the new 
department, Respondent gave Craft an opportunity for a fresh 

start to work with different employees and a different superv
i-sor. 
 On January 24, 2012, McMurrian learned that Craft had not 
only
 returned to the Ballast department in violation of her i
n-structions to him, but that he had also engaged in behavior that 

employees reported as disruptive.  In alleging that Respondent 
terminated Craft because of his sharing information about his 
discipli
ne with other employees, the General Counsel relies on 
the wording of Craft™s final termination notice.  The General 

Counsel specifically relies on the fact that Respondent refe
r-enced Craft™s ﬁsharing confidential documentation and info
r-mation during worki
ng hoursﬂ in the description of Craft™s 
conduct.  As I have indicated above, such wording is arguably 
sufficient to establish that the General Counsel has met the 
initial burden of a prima facie case under 
Wright Line.
  The 
remainder of the termination not
ice, however, demonstrates that 
Respondent would have terminated Craft in the absence of any 
protected activity.  
 The January 25, 2012 termination notice documents that he 
was also terminated because of his disrupting the operation and 
for using intimidat
ing language toward management.  Even 

more significant, however, is the additional language that was 
included in the termination notice:
  Lee received a final written disciplinary notice warning 
against these exact behaviors on January 20, 2012. 
  There is
 no dispute that the final warning given to Craft on 
January 20, 2012, did not involve any allegation of disclosing 

confidential information.  The language of the warning reflects 
that it was issued to Craft for (1) highly disruptive behavior; (2) 
harassin
g and intimidating behavior towards colleagues and 
management, and (3) for performance issues.  Thus, it is appa
r-ent that even in the absence of any protected activity, Respon
d-ent terminated Craft because Respondent determined that he 
had engaged in the sa
me conduct that triggered his January 20, 
2012 notice.  More significantly, Craft™s conduct on January 
24, 2012, was consistent with the conduct for which Respon
d-ent based its earlier decision to terminate Craft on January 16, 
2012, and prior to any allege
d protected activity. 
 As discussed above, Craft denies that he came back into the 
Ballast department on January 24, 2012, and spoke with e
m-ployees.  Because of this denial, the General Counsel asserts 

that Craft engaged in protected activity; it was simpl
y not on 
January 24, 2012.  Because of Craft™s denial, the General 
Counsel is forced to argue that Craft discussed his discipline 
with employees during the period between January 19 and 24, 
2012.  I note, however, that neither McMurrian™s memorandum 

of Jan
uary 24, 2012, nor Craft™s termination notice reference 
any dates of alleged misconduct other than January 24, 2012.  

In reaching the decision that Respondent would have termina
t-ed Craft in the absence of any protected activity, I rely in large 
part on the
 documentary evidence and the credible testimony of 
McMurrian.  Based on the information provided by other e
m-ployees, McMurrian determined that Craft had disregarded her 

instructions to stay out of the Ballast department and that he 
was engaging in the sam
e conduct for which he had previously 
been warned. 
 There is no question that Craft™s behavior on January 24, 
2012, included his comments to other employees about his 

discipline and his transfer.  As discussed above, Section 7 of 
the Act clearly protects 
employees when they tell other e
m-ployees about their discipline.  Based on the testimony of 

Coleman, however, it is also apparent that Craft™s statements 
were arguably motivated to accomplish more than a simple 
sharing of information with other employees. 
 Based on her 
testimony and on the information that she gave McMurrian, it is 

evident that Coleman perceived Craft™s return to the Ballast 
department and his statements to her and to other employees as 
additional harassment.  Ostensibly, Craft™s behavior r
eflected 
more than simply sharing what Respondent had done to him; it 
included communicating to other employees that Coleman was 
responsible for his discipline and transfer.  It is reasonable that 
Respondent determined that in his doing so, Craft had again
 harassed Coleman and engaged in the same conduct for which 
Respondent had intended to fire him only 8 days earlier.  
 It has long been held that an employer violates the Act if it is 
shown that the discharged employee at the time engaged in 

protected acti
vity, that the employer knew it was such, that the 
basis of the discharge was an alleged act of misconduct in the 
course of that activity, and that the employee was not, in fact, 
guilty of that misconduct.  An employer™s honest belief, ho
w-ever, provides a 
defense to a charge of discrimination absent a 

showing that the employee did not, in fact, actually engage in 
the alleged misconduct.  
NLRB v. Burnup & Sims, Inc
., 379 
U.S. 21, 22 (1964)
; Westinghouse Electric Corp
., 296 NLRB 
1166, 1173 (1989).  In the ins
tant case, the evidence is not su
f-ficient to establish that Craft did not engage in the conduct that 

was reported to McMurrian by his fellow employees.  Thus, 
Respondent has demonstrated that it would have terminated 
Craft in the absence of any protected a
ctivity. 
 Accordingly, I do not find that Respondent terminated Craft 
in violation of Section 8(a)(1) of the Act. 
 CONCLUSIONS OF 
LAW 1. The Respondent, Philips Electronics North American Co
r-poration, is an employer engaged in commerce within the 

meaning o
f Section 2(2), (6), and (7) of the Act.
 2. The Respondent has not violated the Act as alleged in the 
complaint. 
 [Recommended Order omitted from publication.]
  